DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitagawa (US 20140350540 A1).
Regarding claim 1, Kitagawa teaches a forceps (Fig. 1; forceps unit 300), comprising: first and second shafts (Fig. 1; movable handle 201 and fixed handle 202 are coupled to the proximal end portion 13b of the shaft member 13) configured to support an end effector assembly at a distal end thereof (Fig. 2; forceps pieces 151a, 151b), the end effector including first and second opposing jaw members each including an electrically conductive plate (Fig. 2; grip surfaces 17a and 17b are the surfaces of bipolar electrodes 151a and 151b to facilitate gripping of an affected area) associated therewith configured to communicate electrosurgical energy therebetween upon selective activation thereof (Para. [0063] discusses power supply 33 being electrically connected with the connector portion 31a to supply power to the forceps), at least one of the first and second jaw members pivotable (Para. [0011] discusses the forceps pieces as being capable of being opened and closed relative to each other for 43) integrated with at least one of the first and second shafts of the forceps and configured to selectively deliver fluid from a fluid source to the end effector assembly proximate the electrically conductive plates during electrical activation (Fig. 5; opening portion 55f is located at the distal portion of shaft 13 for the purpose of supplying liquid to the forceps pieces 151 a, 151b).  
Regarding claim 3, Kitagawa teaches the forceps according to claim 1, wherein the fluid is delivered through a nozzle disposed at a proximal end of at least one of the electrically conductive plates (Fig. 5; opening portion 55f is located at the distal portion of shaft 13 for the purpose of supplying liquid to the forceps pieces 151 a, 151b).
Regarding claim 7, Kitagawa teaches the forceps according to claim 1, wherein the fluid is electrically conductive (Para. [0064] discusses an example of the liquid supplied from the liquid conveyance unit 35 as being a physiological saline solution).  
Regarding claim 9, Kitagawa teaches the forceps according to claim 1 wherein the fluid is saline (Para. [0064] discusses an example of the liquid supplied from the liquid conveyance unit 35 as being a physiological saline solution).  
Regarding claim 11, the recited methods are considered inherent in the ordinary use of the device as described in claims 1, 3, 7, and 9 as rejected under Kitagawa. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 6, 8, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa (US 2014035040 A1) in view of Bloom (US 20110295249 A1).
Regarding claim 4, Kitagawa teaches the forceps according to claim 1. 
However Kitagawa fails to teach the apparatus as substantially claimed in claim 1, wherein a rate of delivery of the fluid relates to an amount of energy delivered to the electrically conductive plates. 
Bloom teaches a fluid-assisted electrosurgical device to treat tissue in a presence of radio frequency energy and a fluid provided from the device. Bloom further teaches (Para. [0034]) a rate of delivery of the fluid relates to an amount of energy delivered to the electrically conductive plates. It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Bloom into the device of Kitagawa as Bloom teaches (Para. [0033]) the specifically beneficial relationship between the RF power level and fluid flow rate in order to inhibit undesirable effects such as tissue desiccation, electrode sticking, smoke production and char formation while at the same time not providing too much fluid which may result in too much electrical dispersion and excess cooling at the electrode/tissue interface. 
Regarding claim 5, Bloom further teaches the forceps according to claim 4, wherein the rate of delivery of the fluid is proportional to the amount of energy delivered to the electrically conductive plates (Para. [0034]).  
Regarding claim 6, Bloom further teaches the forceps according to claim 4, wherein the rate of delivery of the fluid is linearly related to the amount energy delivered to the electrically conductive plates (Para. [0034]).  
Regarding claim 8, Bloom further teaches the forceps according to claim 1, wherein the fluid is electrically non- conductive (Para. [0030]). It would have been obvious to a person having ordinary skill in the art before the 
Regarding claim 12, Bloom further teaches the method of treating tissue according to claim 11, further comprising (Para. [0054] discusses sliding electrodes across a surface of tissue back and forth with a painting motion while using the fluid) moving the first and second jaw members in a paint brush-like manner across tissue. It would have been obvious to a person having ordinary skill in the art before the effective filing date to further incorporate the teachings of Bloom into the device of Kitagawa as Bloom teaches (Para. [0057]) the use of a painting motion for the benefit of sealing the tissue against bleeding.  
Regarding claims 13 and 14, the recited methods are considered inherent in the ordinary use of the device as described in claims 4-6 as being rejected under Kitagawa in view of Bloom. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa (US 201403540 A1) in view of Silwa (US 20140276692 A1).
Regarding claim 2, Kitagawa teaches the forceps according to claim 1.
However Kitagawa fails to teach the apparatus as substantially claimed in claim 1, further comprising a sensor configured to sense the presence of fluid between the electrically conductive plates prior to selective activation of electrical energy.
Silwa teaches a system for aligning directionally operable medical devices, such as ablation catheters, with and upon target tissue, by monitoring irrigant backpressure. Silwa further teaches (Para. [0078]) a sensor configured to sense the presence of fluid between the electrically conductive plates prior to selective activation of electrical energy. It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Silwa into the device of Kitagawa as Silwa teaches (Para. [0078]) this method as providing for better manipulation of the backpressure for achieving better alignment.  

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa (US 20140350540 A1) in view of Lutze (US 20140309635 A1).
Regarding claim 10, Kitagawa teaches the forceps according to claim 1. 
However Kitagawa fails to teach the apparatus as substantially claimed in claim 1, further comprising a spacer selectively disposed between the first and second shafts and configured to maintain the jaw members in the spaced position during electrical activation.  
Lutze teaches an electrosurgical instrument with a set of movable jaw members arranged for sealing tissue through the use of electrodes applying electric power. Lutze further teaches (Para. [0008]) the distal end gripping jaw members as comprising a spacer selectively disposed between the first and second shafts and configured to maintain the jaw members in the spaced position during electrical activation.  It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Lutze into the device of Kitagawa as Lutze teaches (Para. [0008]) the spacer providing a safety means wherein the jaw members are prevented from touching each other and short-circuiting the device in order to improve the sealing effect of the invention. 
Regarding claim 15, the recited methods are considered inherent in the ordinary use of the device as described in claim 10 as being rejected under Kitagawa in view of Lutze. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259.  The examiner can normally be reached on Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.R.L./Examiner, Art Unit 3794                                                                                                                                                                                                        

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794